Citation Nr: 9934589	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-23 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional visual disability, 
including residuals of a detached retina in the left eye, 
claimed to be the result of Department of Veterans Affairs 
(VA) medical treatment.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to 
January 1970.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which denied benefits 
under the provisions of 38 U.S.C.A. § 1151.  That section of 
the law provides compensation to any veteran who has suffered 
an injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment.  The Board 
remanded the case to the RO for additional development in 
October 1997; the RO has now returned the case to the Board 
for appellate review.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained.

2.  The appellant received medical treatment for his glaucoma 
in a VA clinic; on July 2, 1993, he was prescribed 
pilocarpine, but at 4% strength instead of his usual 2% 
strength.  

3.  On July 16, 1993, the appellant presented at the James A. 
Haley VA Hospital (VAH) in Tampa with a complaint of a 
floater in the left eye for the previous two weeks.  A 
retinal tear with detached retina was diagnosed and a 
pneumatic retinopexy was recommended.  This procedure was 
performed on July 18, 1993.  His intraocular pressure was 
normalized within six hours.

4.  Based on the evidence and medical opinions on file, it is 
not shown that, as a result of the VA treatment for glaucoma, 
the appellant developed any additional visual disability, 
including a detached left retina or loss of vision. 


CONCLUSION OF LAW

The appellant does not have additional visual disability that 
resulted from VA medical treatment rendered in 1993.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the evidence on file, the Board concludes 
that the appellant's claim is well-grounded within the 
meaning of 38 U.S.C.A. § 5107.  That is, the claim presented 
is not inherently implausible.  The credibility of the 
appellant's evidentiary assertions is presumed for making 
this determination.  In addition, it is concluded that all 
pertinent facts have been developed, as there is no showing 
of additional evidence which is available and could be 
obtained.  Thus the duty to assist in developing pertinent 
facts is completed.  Id.

In this case, the appellant has essentially argued that he 
has additional visual disability his left eye, including 
residuals of a pneumatic retinopexy, which is alleged to have 
been necessitated as a result of the pilocarpine prescribed 
for him at a VA facility.  He has submitted a package insert 
from the pilocarpine manufacturer which states that the drug 
may cause retinal detachments.  In denying the claim, the RO 
found that the appellant had not incurred additional 
disability of the left eye as a result of VA Medical Center 
(VAMC) treatment, but rather that his retinal detachment was 
due to the combination of the appellant's long-standing eye 
disorders.

Review of the medical evidence of record indicates that the 
appellant was diagnosed with open angle glaucoma in 
approximately 1974.  He has also been diagnosed as a myope 
with lattice degeneration in both eyes for which he has 
apparently undergone laser treatment.

In November 1992, the appellant was receiving treatment at 
the ophthalmology clinic at the VAMC in Orlando.  He was 
prescribed 2% pilocarpine as part of his glaucoma treatment.  
In March 1993, he was reexamined there and his left eye 
uncorrected vision was 20/70; corrected was 20/20.  The 
appellant's prescription for 2% pilocarpine was continued.  
On June 14, 1993, he underwent visual fields testing.  He was 
again examined on July 2, 1993, and was again prescribed 
pilocarpine, but at 4% strength.  He was to return to the 
clinic for a tension check in two weeks.

On July 16, 1993, the appellant presented at the James A. 
Haley VA Hospital (VAH) in Tampa with a complaint of a 
floater in the left eye for the previous two weeks.  He 
denied any trauma as well as headaches, blurred vision, loss 
of vision or decreased central acuity.  He was subsequently 
examined by a retinal specialist the next day and a pneumatic 
retinopexy was recommended after a retinal tear and retinal 
detachment were diagnosed.  This procedure was performed on 
July 18, 1993.  His intraocular pressure was normalized 
within six hours.  

In October 1995, the appellant underwent a VA vision 
examination.  The appellant's left eye uncorrected near 
vision was 20/40; far was 20/400.  His corrected left eye 
vision was 20/20 for both near and far.  No visual field 
deficit was detected.  The appellant was noted to be status 
post retinal reattachment in the left eye and scars were 
observed in his fundi.  He was also diagnosed with chronic 
open angle glaucoma in both eyes and peripheral degeneration 
of the retinal lattice.  The examiner stated that the 
combination of lattice degeneration and myope is very likely 
to lead to retinal detachment.  The examiner also noted that 
pilocarpine can cause retinal detachment in rare instances.  
No opinion was rendered as to which was the more likely cause 
of the retinal detachment under the appellant's particular 
clinical circumstances.

This examiner subsequently examined the appellant in May 
1998.  The appellant's left eye uncorrected near vision was 
20/20; far was 20/200.  His left eye corrected vision was 
20/20, both near and far.  The appellant was noted to be a 
myope.  The examiner diagnosed chronic open angle glaucoma; 
lattice degeneration; and status post retinal reattachment 
procedure, left eye.  In discussing the appellant's prior eye 
status, the examiner stated that nothing had changed in the 
interim to be able to say if the pilocarpine caused the 
appellant's left eye detachment.  To make such a statement, 
the examiner opined, would be pure speculation.  The examiner 
concluded that the myopia and lattice degeneration were "far 
more likely to be the culprits."  

The appellant was treated by a private physician for his 
visual difficulties between 1983 and 1995.  The Board notes 
that the office notes from this physician indicate that the 
appellant was not treated or seen by this physician between 
April 1988 and May 1995, the last visit of record.  The May 
1995 entry indicates that the appellant told the physician 
that his VA doctor had accidentally put 4% pilocarpine into 
the appellant's left eye and that he had been told that his 
left eye vision was decreasing nasally.  There is no 
indication in the office note that the private physician 
concurs with the idea that the retinal detachment was caused 
by the use of 4% pilocarpine.  Furthermore, even if the 
physician had so opined, a physician's opinion which is based 
on the veteran's layman account of an illness which is 
otherwise uncorroborated by competent medical evidence of 
record, has been found to be no better than the veteran's 
bare contentions.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993)

In pertinent part, 38 U.S.C.A. § 1151 provides that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service- 
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....(3)  Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment... properly 
administered....."Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the....medical or 
surgical treatment administered.

The only competent medical opinion of record points to the 
appellant's myopia and lattice degeneration as the most 
likely cause of his left eye retinal detachment in 1993, and 
not the 4% pilocarpine.  After reviewing the evidence of 
record, the Board concludes that the preponderance of the 
evidence supports that finding.  While the drug manufacturer 
has indicated that retinal detachment is a possible side 
effect of the use of the drug, a VA ophthalmologist has 
stated that such detachment caused by this miotic agent 
occurs only in rare instances.

The Board has not found useful the medical information that 
indicates it is 'possible' that there is an etiologic 
relationship between the retinal detachment and the 
administration of the 4% pilocarpine.  This is so because the 
award of benefits may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (service 
connection claim not well grounded where only evidence 
supporting the claim was a letter from a physician indicating 
that veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
veteran; such evidence held to be speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  The Board also notes that the appellant 
has not provided any competent medical opinion on the 
question.  Furthermore, there is no competent medical 
evidence of record that indicates the use of the 4% 
pilocarpine aggravated the myopia, the glaucoma or the 
lattice degeneration.  Nor is there any solid medical 
evidence that the appellant, by using 4% pilocarpine, 
suffered any additional visual loss. 

After consideration of all of the evidence of record, the 
Board concludes that an adequate etiologic link relating any 
aspect of the appellant's current loss of vision to any 
aspect of the appellant's medical treatment by the VA in July 
1993, including the prescription of 4% pilocarpine, instead 
of a lesser strength, has not been presented.  There is 
evidence that it is possible for there to exist such a link, 
but the specific facts and circumstances of the appellant's 
medical history do not support the conclusion that such 
happened in this case.  The VA medical opinion of record 
details the reasons for the conclusions that the appellant's 
left eye retinal detachment was most likely due to his myopia 
and lattice degeneration and that the use of 4% pilocarpine 
did not cause the appellant's left eye retinal detachment or 
cause or aggravate any left eye visual loss.  The evidence of 
record indicates that the etiology of the appellant's left 
eye retinal detachment is most likely due to his pre-existing 
ophthalmologic pathology and that, to the extent that the 
etiology of any portion of the loss of vision is not 
apparent, that portion cannot be ascribed to any incident of 
VA medical treatment in 1993.  As such, the evidence is 
insufficient to support a grant of benefits for additional 
visual disability pursuant to § 1151.

Thus, overall, the preponderance of the evidence is negative 
and against the appellant's claim of entitlement to benefits 
under 38 U.S.C.A. § 1151 for additional visual disability, 
including residuals of a left eye detached retina.  While the 
Board has considered the doctrine of affording the appellant 
the benefit of any existing doubt with regard to the issue on 
appeal, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional visual disability, including residuals of a 
detached left retina, as a result of medical treatment 
rendered by the Department of Veterans Affairs in 1993 is 
denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

